PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of					: 
Gray, et al.						:
Application No.  16/265,271				: ON PETITION
Filed: February 1, 2019					:
Attorney Docket No. SFM-0016-US2							


This is a decision on the petition to withdraw the holding of abandonment filed on March 22, 2021.
 
The petition is DISMISSED.

A renewed petition under 37 CFR 1.181 may be filed within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.

The record reflects that a non-final Office action was mailed on June 18, 2020, allowing a shortened statutory period for reply of three months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available. A complete and proper reply was not received, and the application became abandoned on September 21, 2020.  A Notice of Abandonment was mailed on February 26, 2021.

On March 22, 2021, applicant filed the instant petition and stated on page 2, thereof:

Context

A non-final office action was issued June 18, 2020. The only rejection noted in the office action was for non-statutory double patenting.

An e-Terminal Disclaimer was submitted and approved on September 2, 2020. Unintentionally, a separate paper responding to the office action was inadvertently omitted.

A Notice of Abandonment was issued February 26, 2021.

Request for Reconsideration of Holding of Abandonment

Pursuant to MPEP 711.03(a), applicant submits that the actions taken by the applicant during the period for reply placed the application in condition for allowance and requests that the Examiner reverse his holding of abandonment.

A Notice of Allowance is respectfully requested.

Request for New Period for Reply under 37 CFR 1.135(c)

Should the Examiner not be willing to issue a Notice of Allowance, applicant requests that a new period for reply be provided to supply the omission, for example in the form of a final office action. 37 CFR 1.135(c) states:

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1-134 to supply the omission.

Applicants’ arguments have been considered but are not persuasive.

A review of the application file record reveals that the non-final Office action made a nonstatutory double patenting rejection and indicated that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting.  On September 2, 2020, applicant filed a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent”, which was approved on September 2, 2020.  It is noted that the filing of terminal disclaimer alone did not constitute a complete and proper reply to the non-final Office action.  As to this, it is noted that 37 CFR 1.111 provides, in pertinent part, that:

1.111    Reply by applicant or patent owner to a non-final Office action. 

(a)	 (1) If the Office action after the first examination (§  1.104 ) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. See §§ 1.135 and 1.136 for time for reply to avoid abandonment. 
(2) Supplemental replies.
 (i) A reply that is supplemental to a reply that is in compliance with § 1.111(b) will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
 (A) Cancellation of a claim(s); 
(B) Adoption of the examiner suggestion(s); 
(C) Placement of the application in condition for allowance; 
(D) Reply to an Office requirement made after the first reply was filed; 
(E) Correction of informalities (e.g., typographical errors); or 
(F) Simplification of issues for appeal. 

(ii) A supplemental reply will be entered if the supplemental reply is filed within the period during which action by the Office is suspended under §  1.103(a) or (c). 

(b) 	In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the 

A review of the application file history did not reveal that applicant filed a reply to the non-final Office action that was compliant with 37 CFR 1.111.  It is further noted that the terminal disclaimer filed on September 2, 2020, by applicant clearly indicates that “[f]iling of terminal disclaimer does not obviate requirement for response under 37 CFR 1.111 to outstanding Office Action.”  Neither the record nor the petition establish that applicant filed a reply under 37 CFR 1.111 that is responsive to the non-final Office action even if the reply is merely a request that the examiner reconsider the claims in view of the terminal disclaimer or further examination.    Applicants are charged with a filing a proper and timely response to all Office actions issued.  If a reply is determined to be improper or incomplete, such does not toll any time period running against the application.  Accordingly, the petition to withdraw the holding of abandonment must be dismissed as petitioner has not established that a complete and proper response to the non-final Office action was filed within the maximum period for reply.

As to applicant’s request for a new period for reply under 37 CFR 1.135(c), applicant is informed that any request to for a new period for reply or recognition of a reply as a bona fide reply under 37 CFR 1.135(c) is properly made prior to the expiration of the statutory period for reply set by the Office action to which the response was filed. The record does not reflect that any such was request was filed, nor that the examiner issued any communication recognizing the September 2, 2020, terminal disclaimer as a bona fide reply and allowing an additional period for response. The application was properly held abandoned on September 21, 2020, as complete and proper reply to the non-final Office action was not filed within the allowed period.

It is further noted that the petition under 37 CFR 5.25 is also moot as the application was revived pursuant to 37 CFR 1.137(a) by a petition under 37 CFR 1.137(a) filed on April 1, 2021, that was granted on April 21, 2020.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


The application is directed to Technology Center GAU 3671 for further processing.

Questions regarding the further processing of this application must be directed to the Technology Center. Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET